Citation Nr: 1445859	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of an overpayment in the amount of $1,265.12, to include the issue of the validity of the overpayment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey Counsel






INTRODUCTION

The Veteran served on active duty from August 2006 to March 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that an overpayment had been created due to a miscalculation of the Veteran's after-tax disability severance pay.  The overpayment was reportedly in the amount of $1,265.12.

The RO has framed the issue on appeal as whether the decision to recoup a total of $12,564.00 in disability severance pay from VA compensation benefits was correct.  However, the Board notes that, as discussed further below, the Veteran does not contest the validity of the total debt of $12,564.00.  Instead, she argues that the final portion of the debt in the amount of $1,265.12, which the RO contends was still outstanding after the initial payment of $11,288.98 was made in September 2011, was already collected in the funds that were withheld from her VA compensation benefits prior to March 2012, and as such, she did not owe the additional $1,265.12 that the RO collected from her in March 2012.  Accordingly, the Board has rephrased the issue on appeal as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Form DD-214 shows that she was discharged from service and awarded disability severance pay due to a mental disorder, in the pre-tax amount of $15,065.17.  As the Veteran was subsequently granted service connection for her mental disorder, VA was required to recoup her severance pay (minus the amount of Federal income tax withheld from such pay) from her disability compensation.  The Veteran was awarded service connection in an August 2011 rating decision, and in September 2011, her initial award of disability compensation was processed.  After subtracting 25 percent ($3,766.29) for Federal taxes from the gross amount of disability severance pay, a total of $11,298.88 was left to be recouped from the Veteran's VA compensation award.  The monthly withholding was established as $946.00.  The $11,298.88 was recouped from the Veteran's first VA compensation payment, and the Veteran received a check for the difference in the amount of $15,000.12.  Later in September 2011, VA received notification from the Defense Finance and Accounting Service that her gross disability severance pay was actually $16,752.00.  The VA has not explained how this error was made.  However, after deducting $4,188.00 for Federal taxes, it was determined that a net amount of $12,564.00 in disability severance pay should have been recouped.  It was further determined that as $11,298.88 had already been recouped from the Veteran's compensation payments, a balance of $1,265.12 was left to be recouped.  

Initially, the Veteran argued that the additional amount of $1,265.12 that the VA determined she owed was incorrect, as her Form DD-214 showed that her gross severance pay was $15,065.17.  See Veteran's December 2011 statement.  As noted above, the VA did not specifically explain how the error in the original calculation of severance pay was made.  The Veteran requested an audit of her VA payments.  A January 2012 audit letter indicates that from April 2010 to December 2011, the Veteran was owed $19,978.00 in VA benefits, but she was actually paid $21,243.12 from September 2011 to December 2011, and therefore, a recoupment balance of $1,265.12 remained.  Contrary to what she first alleged, in her January 2012 notice of disagreement, the Veteran claimed that the recoupment of the additional $1,265.12 was invalid, as the entire $12,564.00 debt had already been recouped.  See January 2012 notice of disagreement.  Specifically, she stated that from April 2010 to April 2011, $946.00 had been withheld from her VA compensation payments, and in May 2011, a final withholding of $266.00 was made, to recoup the $12,564.00 in severance pay she owed.  See id.  Nevertheless, in March 2012, a final payment of $1,265.12 was deducted from the Veteran's monthly compensation payment, as recoupment of her disability severance pay.

When the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) (2013); VAOPGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

The Board finds that, based on the evidence currently of record, it is unable to determine whether the $1,265.12 debt that the RO contends was created once it was notified of the Veteran's correct amount of disability severance pay, was still outstanding prior to March 2012, or whether, as the Veteran contends, the total amount of her debt or severance pay, had already been recouped prior to March 2012  In other words, the Board is unable to determine whether the claimed $1,265.12 debt that was collected in March 2012 was valid.  In this regard, the RO has submitted an audit report, showing what VA compensation benefits the Veteran was entitled to and paid between April 2010 and December 2011, but it has not submitted any documentation showing exactly when deductions for the severance pay were actually made, and in what amount.  Likewise, the Veteran has not submitted any official documentary evidence, showing the payments she claims were made from April 2010 to May 2011.  If the total $12, 564.00 was withheld or deducted from the Veteran's VA compensation benefits prior to March 2012, the Board is unclear as to why the noted $1,265.12 should be the subject of an overpayment.  

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to obtain any and all documentation that supports the conclusion that only $11,298.88 was withheld from the Veteran's VA compensation benefits for recoupment of severance pay, prior to March 2012, leaving a balance of $1,265.12 to be paid.  If there is no other documentation available, other than what has already been submitted, that should be stated in a memorandum and that memorandum should be associated with the record.  
2.  The Veteran should also be given an additional opportunity to provide evidence or argument in support of the proposition that she in fact paid the entire $12,564.00 due for recoupment of her disability severance pay, prior to March 2012.  

3.  After the above action is completed, to the extent possible, readjudicate the issue of entitlement to waiver of an overpayment in the amount of $1,265.12, to include the issue of the validity of the overpayment.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

